Exhibit 10.4
 
 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into this 11th
day of October 2012 (the “Effective Date”), by and between Kevin B. Halter, Jr.,
(“KBH”) and Bonamour Pacific, Inc. a Nevada corporation (the “Client”).


RECITALS


A.  
KBH is experienced in matters regarding mergers, acquisitions and tender offers
for publicly held companies, including regulatory matters as they pertain to the
Securities and Exchange Commission (the “SEC”) and other general corporate
matters.

B.  
KBH is willing to provide consulting services to the Client on the terms and
conditions of this Agreement.

C.  
Client is willing to engage KBH as an independent contractor, and not as an
employee, on the terms and conditions set forth herein.



NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.  
KBH Retained.  The Client hereby retains KBH, and KBH hereby agrees to make
himself available to render advice and reasonable assistance to the Client,
under the terms and conditions hereinafter set forth.



2.  
Duties.  During the term of this Agreement, the duties set forth in this Section
2 shall be performed as follows:

a.  
KBH shall advise and reasonably assist the Client in a possible restructuring
of, merger of and/or acquisition of additional assets, companies and/or
divisions of the Company;

b.  
Assist in analyzing and evaluating the business, operations and financial
position of the company; and

c.  
Be available at the request of the Client to meet with the Client’s board of
directors to discuss any proposed restructuring and their financial
implications.



3.  
Compensation.  In consideration for KBH entering into this Agreement and for the
services to be rendered hereunder, the Client shall issue to KBH one million two
hundred fifty thousand (1,250,000) shares of the Client's common stock, $.001
par value. The agreed upon value of the shares is at the stated par value for
tax purposes.



4.  
Expenses. Out of pocket expenses incurred by KBH in excess of $100 are to be
authorized by the Client in advance in writing and shall be reimbursed by the
Client to KBH. No advance authorization is necessary for out of pocket expenses
incurred by KBH for less than $100 and shall also be reimbursed by the Client to
KBH. The Client acknowledges that in some cases the provider of certain services
and goods may ask for payment in advance and for certain major disbursements,
and in such case invoices from outside providers will be sent directly to the
Client.

 
 
 
1

--------------------------------------------------------------------------------

 

 
5.  
Term.  This Agreement shall commence on the Effective Date and shall continue
for a term of one year, unless terminated earlier pursuant to Section 6 below.
KBH and the Client may negotiate to extend the term of this Agreement and the
terms and conditions under which the relationship shall continue.



6.  
Termination.  This Agreement shall terminate:



(A)  
if there has been a material breach of this Agreement and such breach has not
been cured by the breaching party on or before thirty days from the date of the
receipt of a written notice of the breach from the non-breaching party; or

(B)  
upon the mutual written agreement of the parties.



7.  
Remedies.  Upon termination of this Agreement for any reason, this Agreement
shall become null and void and have no further force or effect.  KBH shall mail
to the Client all documents in its possession or control concerning the Client,
as the Client shall request.  If this Agreement is terminated by reasons of the
breach of any provision hereof, the non-breaching party may pursue any and all
remedies at law or in equity.



8.  
Accuracy of Information and Indemnification.  The Client agrees to furnish to
KBH truthful and accurate information in all material respects.  The Client
agrees to cooperate with KBH in the performance of KBH’s consulting
services.  The Client agrees to indemnify and hold harmless KBH from any loss,
liability, damages, costs and expenses (including attorneys’ and other
professional fees) that KBH may incur as a result of the Client furnishing to
KBH any untruthful or inaccurate information. KBH agrees to furnish to the
Client truthful and accurate information in all material respects.  KBH agrees
to indemnify and hold harmless the Client form any loss, liability, damages,
costs and expenses (including attorneys’ and other professional fees) that the
Client may incur as a result of KBH furnishing to the Client any untruthful or
inaccurate information.



9.  
Miscellaneous



(A)  
Assignability.  Unless otherwise agreed to in writing by both parties hereto,
the rights, obligations and benefits established by this Agreement shall be
non-assignable by either of the parties hereto and any such attempt of
assignment shall be null and void and of no effect whatsoever.

(B)  
Relationship of the Parties.  The management and employees of KBH shall not be
considered employees of the Client.  Furthermore, the parties agree that KBH
shall not be deemed to be an employee, servant, partner or joint venture of the
Client.  KBH shall be considered an independent contractor for all purposes.

(C)  
Entire Agreement. This Agreement contains the entire agreement of the parties
regarding the subject matter hereof, and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.

(D)  
Waiver of Breach.  The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

 
 
 
2

--------------------------------------------------------------------------------

 
 
(E)  
Construction of Language.  The language used in this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for or
against either party.

(F)  
Captions and Headings.  The paragraph headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit
or add to the meaning of any provision of this Agreement.

(G)  
State Law.  The laws of the State of Texas shall govern this Agreement, its
interpretation and its application.

(H)  
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.  Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such facsimile copies shall constitute enforceable original documents.

(I)  
Costs.  In the event of any legal proceeding between the parties to enforce or
defend the terms and rights set forth in this Agreement, the prevailing party
shall be paid all reasonable costs of such legal proceeding, including but not
limited to, attorneys’ fees by the other party or parties.

(J)  
Notices and Waivers.  Any notice or waiver required or permitted to be given by
the parties hereto shall be in writing and shall be deemed to have been given,
when delivered, three (3) business days after being mailed by certified or
registered mail to the following addresses:

 
 
To KBH:
To the Client:
Kevin B. Halter Jr.
Bonamour Pacific, Inc.  2591 Dallas Parkway
5910 N Central Expressway
Suite 102  
Suite 900
Frisco, Texas 75034
Dallas, TX 75206



IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first above written notwithstanding the actual date of
signatures.
 
 

KEVIN B HALTER, Jr.   BONAMOUR PACIFIC, INC.          By:  /s/  Kevin
Halter                                            By:  /s/ Nathan Halsey,
President                                               Kevin Halter 
              Nathan Halsey, President 

 




           
 
3

--------------------------------------------------------------------------------

 